Citation Nr: 1114479	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Whether the character of the Appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The appellant served on active duty from December 1966 to May 1970, to include service in Vietnam.  He was awarded the Combat Action Ribbon in connection with his Vietnam service.

This matter arises from RO decisions dated in October 2008 and June 2009.  The appellant and his wife presented sworn testimony in support of his claim during a March 2010 hearing before a Decision Review Officer, and again during a November 2010 hearing before the undersigned Veterans Law Judge.  He submitted additional documentary evidence, along with a signed waiver of initial RO review at the time of the November 2010 hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was inducted into service in December 1966 and was administratively discharged in May 1970 under other than honorable conditions; the character of this discharge has not been upgraded by a discharge review board established under 10 U.S.C. § 1533.

2.  During service the appellant was AWOL from September 11, 1967 to September 12, 1967; from November 9, 1968 to November 13, 1968; from June 18, 1969 to December 20, 1969, a period in excess of 180 days; and again from March 17, 1970 to April 22, 1970; no valid excuse is shown in the record.

3.  The Veteran negligently shot and killed a fellow Marine during an unlawful game of Russian roulette in July 1968.

4.  The evidence does not show that the appellant was insane at the time of the offenses that resulted in his discharge from service, or that there were compelling circumstances to warrant the prolonged unauthorized absence from service.

5.  The actions that led to the Veteran's discharge from service in May 1970 constituted willful and persistent misconduct.


CONCLUSION OF LAW

The appellant's other than honorable discharge from service is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

Where the issue involves the character of a veteran's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in September 2006.  Specifically, this letter informed him that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of the appropriate form for him to apply to the Department of the Navy Board for Correction of Military records.  

Furthermore, the VA has assisted the Appellant by obtaining pertinent service personnel records.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Procedural matter

The Appellant initially applied for the VA to review his character of discharge in March 1971.  In a June 1971, the VA held that his undesirable discharge constituted a bar to his receipt of VA benefits.  VA again reviewed the matter in October 1978, March 1979, and again in September 2006.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

This requirement is applicable to cases involving character of discharge for VA benefits purposes.  D'Amico v. West, 209 F.3d 1322 (2000).  Furthermore, the requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In this case, the Board finds that new and material evidence has been presented sufficient to reopen the previously-denied claim.  Specifically, the testimony of the Appellant and his wife was not previously before the VA and provided additional evidence relating to unestablished facts necessary to substantiate the claim.  As the RO reviewed the matter on a de novo basis, we are unable to perceive any prejudice to the Appellant by the Board doing likewise.  Thus, review of the procedural history and development of the instant appeal persuades the Board that a de novo review of the appellant's claim including the newly-submitted evidence at this point will not result in prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In the interests of judicial economy and efficiency, therefore, a decision on the merits will be rendered without further delay.

Analysis

The Appellant served with the United States Marine Corps, including service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.  He contends that the character of his discharge from active service was upgraded from undesirable to under honorable conditions in July 1977.  He alternatively contends that the VA should recognize his service as of a sufficiently high character to support the payment of VA monetary benefits, based upon the Combat Action Ribbon which he was awarded, and the mental trauma and anguish he sustained in Vietnam.

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  Generally, VA compensation or pension benefits are not payable to a former service member unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on the Department of Veterans Affairs as to the character of discharge.  38 C.F.R. § 3.12.

A discharge or release under certain conditions is a bar to the payment of VA benefits, unless it is found that the person was insane at the time of committing the offense causing the discharge.  For example, a discharge under other than honorable conditions issued as a result of absence without official leave for a continuous period of 180 days is a bar to VA benefits, as is a discharge by reason of the sentence of a general court-martial.  If a person was discharged or released by reason of the sentence of a general court-martial, or as a deserter, only a finding of insanity or a decision of a board of correction of records established under 10 U.S.C. § 1552 can establish basic eligibility to receive VA benefits.  38 C.F.R. § 3.12(c).  

A discharge for willful and persistent misconduct is considered to have been issued under dishonorable conditions.  Acceptance of an undesirable discharge to escape trial by general court-martial is also considered as indicating dishonorable conditions for VA purposes.  38 C.F.R. § 3.12 (d).  Other conditions in both subsections are not applicable in this case.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action. An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n).

An honorable or general discharge issued prior to October 8, 1977, under the authority of the Department of Defense's (DOD's) Special Discharge Review Program effective April 5, 1977, does not set aside a bar to benefits.  38 C.F.R. § 3.12 (f)(h).

Because the Appellant asserts two alternative, separate theories of eligibility, we will take each one in turn:

1) The appellant asserts the Navy upgraded his character of discharge and the VA is bound by this determination.

In adjudicating entitlement to VA benefits, the VA is bound by the certification from the service department regarding the nature of the appellant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  However, as set forth above, an honorable or general discharge issued prior to October 8, 1977, under the authority of the Department of Defense's (DOD's) Special Discharge Review Program effective April 5, 1977, does not set aside a bar to benefits, unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded.  38 C.F.R. § 3.12 (f)(h).

In September 1977, in response to the Appellant's application for a discharge upgrade, a Department of the Navy board, acting under the authority of the Department of Defense Special Discharge Review Program, upgraded the appellant's discharge to "Under honorable conditions."  The Appellant was issued a revised Form DD-214 reflecting the upgraded characterization of service.  

On October 8, 1977, Congress enacted Public Law 95-126, now codified in 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12, that provided for a set aside of the bar to VA benefits if a change or new discharge was issued by a board of review established under 10 U.S.C. § 1533.

In May 1978, a Navy Discharge Review Board, acting under the authority of Public Law 95-126, performed a preliminary individual case review.  In a 1978 letter addressed to the appellant, the Review Board informed him that, "As a result of this review, the Board has made a preliminary determination that you would not qualify for upgrading under the new, uniform standards for discharge review.  The character of discharge, General or Honorable that you received from the previous review under the DOD-Special Discharge Review Program has not been changed."  He was further informed that, "This preliminary determination will become final . . . unless you request a personal appearance hearing or a second documentary review based on further information which you submit."  There is no indication that the appellant pursued the matter any further, and the Navy issued a Form DD 215 MC, Correction to DD Form 214, Report of Separation from Active Duty, in August 1978.  According to this form, the Veteran's Form 214 was corrected to read, "Discharge reviewed under Public Law 95-126 and a determination made that characterization of service is warranted by DOD SDRP [Department of Defense Special Discharge Review Program] 4 April 77."

Although this 1978 letter is hardly a model of clarity, the Board interprets it, in conjunction with the subsequent Form DD 215, as showing that a discharge review board determined on an individual case basis that the appellant's character of discharge did not warrant upgrading after all, and that the prior undesirable discharge was either reinstated, or remained in effect.  

In December 2009, the appellant reapplied to the Naval Discharge Review Board for an upgrade of his character of discharge.  However, in a January 2010 form letter, he was informed that because his discharge had been issued more than fifteen years prior, the Board was not permitted to review his 2009 application.  Reference to 10 U.S.C. § 1553(a) reveals that motions for review must be made within fifteen years after the date of discharge, for the board to entertain review of the motion.  Thus, the appellant's request for review was properly denied in 2010.

In conclusion, the evidence of record shows that the service department has not upgraded the appellant's character of discharge via any vehicle recognized by VA.  Although he received a pro forma upgrade from the DOD-Special Discharge Review Program in 1977, VA regulation specifically prohibits adjudicators from viewing this pro forma upgrade as removing a bar to VA benefits.  38 C.F.R. § 3.12(h)(2).  When an individual review was performed the 10 U.S.C. § 1553 review board declined to uphold the pro forma upgrade.  Thus, as there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12 remains in effect.  




2) The appellant asserts his discharge should not serve as a bar to VA benefits because his service was otherwise honest, faithful, and meritorious, and/or the mental anguish he suffered in Vietnam provides an excuse to his dishonorable actions

The appellant's service personnel records reflect that the Veteran violated multiple provisions of the Uniform Code of Military Justice during his nearly three and one-half years of active service.  He was AWOL from September 11, 1967 to September 12, 1967, when he neglected to travel with his unit, as required.  In Vietnam, he pled guilty to a "negligent shooting" when he shot and killed a fellow Marine during a game of Russian Roulette in July 1968.  He was AWOL from November 9, 1968 to November 13, 1968.  He again went AWOL from June 18, 1969 to December 20, 1969.  He was declared a deserter in October 1969, and his parents, as his next of kin, were notified of his presumed death.  He again pled guilty during a February 1970 summary Court Martial.  His sentences included confinement to the company area, forfeiture of salary, confinement at hard labor, and rank reduction.

The appellant again went AWOL from March 17, 1970 to April 22, 1970.  Following this episode, he chose to request an undesirable discharge in lieu of trial by Court Martial for this most recent AWOL offense.  The plea document, which he signed in April 1970, reflects that he acknowledged his guilt, that he understood the consequences of receiving an undesirable discharge by which he could be deprived of "virtually all rights as a Veteran under both Federal and State Legislation," and further that he had been provided the advice of counsel in making the plea.  Review of the various documents generated in connection with this proceeding reveals that he also filed a request for a general discharge by reason of unfitness due to "frequent involvement of a discreditable nature with military authorities."  The eventual resolution was that he was granted an undesirable discharge in lieu of trial by Court Martial.  His commanding officer noted, "[The appellant's] record clearly demonstrates his inability and unwillingness to accept the responsibilities demanded of a Marine.  He has an apathetic attitude, and he possesses no motivation towards remaining in the Marine Corps.  I feel that further retention of [the appellant] would be of no benefit to the Marine Corps or to the individual; and therefore I recommend that he be discharged with an Undesirable Discharge for the Good of the Service."

Based on the foregoing events, the Veteran was discharged in May 1970 under other than honorable conditions.

Although the appellant's technical plea in May 1970 was that of accepting an undesirable discharge in lieu of undergoing a trial by Court Martial related to his AWOL offense from March 1970 to April 1970, review of the other documentation submitted and considered by the officers who approved the plea shows that his undesirable discharge was implemented due to his pattern of disregard for the responsibilities of a United States Marine, to include not only the prior periods of AWOL, but the negligent shooting incident which occurred in Vietnam.  Thus, the Board finds that his discharge was actually issued because of a pattern of willful and persistent misconduct, in the terms of 38 C.F.R. § 3.12(d)(4).  This phrase could be viewed as synonymous with the appellant's secondary plea involving unfitness due to frequent involvement of a discreditable nature with military authorities.  As provided by 38 C.F.R. § 3.12(d)(4), a discharge because of willful and persistent misconduct is considered to have been issued under dishonorable conditions, unless the discharge involved a minor offense and the appellant's service was otherwise honest, faithful, and meritorious.  Upon review, however, the Board holds that the Veteran's offenses, as outlined above, are hardly minor, especially when viewed in toto.  Furthermore, it does not appear that his service with otherwise honest, faithful, and meritorious, as his record contains additional infractions of an admittedly minor nature, such as wrongful urination.  The award of a Combat Action Ribbon is essentially the only entry which could be made on the meritorious side of his service ledger.  While the Board does not wish to discount in any way the significance of this award, we find that it does not in itself, outweigh the appellant's episodes of misconduct, to include several periods of AWOL, and the negligent killing of another Marine.

With regard to the Veteran's periods of AWOL, and in particular with regard to the period from June 18, 1969 to December 20, 1969, which exceeded 180 days, VA adjudicators are instructed to consider whether the appellant had a valid reason for going AWOL.  Specifically, "Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began."  38 C.F.R. § 3.12(c)(ii).

Although the appellant's contemporaneous service records are mum on the subject, he testified during both 2010 hearings that he had been drinking and abusing drugs in Vietnam and when he went AWOL upon return from Vietnam.  The Board does not find this evidence of chemically-impaired judgment to present a valid excuse for going AWOL for over 180 days.  During the March 2010 hearing and in written statements, he asserted that he preferred to be homeless than to exist in Marine quarters in the United States under the onerous conditions imposed by his punishment for the negligent killing, including forfeiture of his salary, confinement at hard labor, and rank reduction.  Again, this is not a valid excuse for going AWOL.

Additionally, he has submitted an October 2010 statement from a VA psychiatrist to the effect that he and his friends were experiencing the effects of trauma and depression, when he was playing Russian Roulette, and that he subsequently went AWOL for 180 days on account of having been so traumatized by his friend's death.  Although this statement indicates that the appellant's state of mind was affected at by hardship or suffering incurred during overseas service, a conclusion which is certainly understandable, viewed in conjunction with the appellant's own statements that he went AWOL for more than six months because he wished to avoid his punishment for a negligent killing, the Board cannot find that trauma and depression alone fully explain the appellant's actions in going AWOL.  Lastly, we note that the appellant was not discharged from the Marines on account of this period of AWOL; rather he was discharged nominally on account of a much shorter period from March to April 1970.  As explained above, the Board has concluded that his discharge may accurately be viewed as involving the cumulative effect of his multiple transgressions; the March/April AWOL period being the event which caused his superiors to finally recommend his discharge.

Next, with respect to whether the appellant was insane during the commission of his various offenses, the Board observes that, for VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2010); Zang v. Brown, 8 Vet. App. 246, (1995); VAOPGCPREC 20-97 (1997), 62 Fed. Reg. 37955(1997).

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Beck v. West, 13 Vet. App. 535 (2000).  When determining whether an appellant was insane at the time of a committed offense, VA is required to base its decision on all the evidence procurable relating to the period involved.  38 C.F.R. § 3.354(b).

The Board is mindful that the appellant has submitted lay statements asserting that his episodes of misconduct were caused, at least in part, by the cognitive and emotional problems he developed in the military.  Additionally, he has submitted an October 2010 statement from a VA psychiatrist to the effect that he and his friends were experiencing the effects of trauma and depression, when he was playing Russian Roulette, and that he subsequently went AWOL for 180 days on account of having been so traumatized by his friend's death.  However, the appellant has not alleged that he was actually insane during either of these incidents.  Even if he had done so, however, the Board would not consider such an assertion dispositive as the appellant himself is not competent to say he was insane in service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, while mindful that the appellant and his relatives and friends are competent to report a history of in-service psychiatric symptoms, which are capable of lay observation, none of them is competent to give a medical opinion on diagnosis, causation, or aggravation of a psychosis or other medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, their statements, standing alone, are insufficient to establish a diagnosis of insanity.  Beck v. West, 13 Vet. App. 535 (2000).  As to the psychiatrist's statement, we observe that while she paints a sympathetic picture of the appellant's situation during service in relation to his subsequent diagnosis of post-traumatic stress disorder many years later, she does not opine that he was insane at the time.  The Board therefore finds that the evidence of record does not show that the appellant's reported in-service psychiatric problems met the requirements of insanity for the limited purposes of this decision.  38 C.F.R. § 3.354(a).

In sum, the Board finds that the appellant was discharged from military service under conditions other than honorable and is barred from the receipt of VA benefits.  An exception is not warranted because there were no compelling circumstances of such severity as to constitute an excuse for the appellant's periods of AWOL, one of which exceeded 180 continuous days and formed part of the basis for his other than honorable discharge.  Nor has the appellant shown that he was insane during any of the incidents which contributed to his discharge by reason of unfitness.  As the preponderance of the evidence is against the appellant's claim, the claim must be denied.


ORDER

The character of the appellant's discharge from service is a bar to eligibility for VA benefits; the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


